Name: Commission Regulation (EC) NoÃ 1805/2005 of 3 November 2005 amending Regulation (EC) NoÃ 356/2005 laying down detailed rules for the marking and identification of passive fishing gear and beam trawls
 Type: Regulation
 Subject Matter: European Union law;  fisheries
 Date Published: nan

 4.11.2005 EN Official Journal of the European Union L 290/12 COMMISSION REGULATION (EC) No 1805/2005 of 3 November 2005 amending Regulation (EC) No 356/2005 laying down detailed rules for the marking and identification of passive fishing gear and beam trawls THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), and in particular Articles 5(c) and 20a(3) thereof, Whereas: (1) It is necessary to specify the marking and identification of passive gear in the common fisheries policy. Therefore Commission Regulation (EC) No 356/2005 of 1 March 2005 laying down detailed rules for the marking and identification of passive fishing gear and beam trawls (2) was adopted. (2) Experience gained and recent advice from Member States show that the deployment of intermediary marker buoys, as required in Article 14 of Regulation (EC) No 356/2005, gives rise to practical difficulties in their full implementation. (3) The frequency of deployment of intermediary marking buoys should be revised by taking account of the specific conditions prevailing in different Community fishing areas. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Article 14 of Regulation (EC) No 356/2005 shall be replaced by the following: Article 14 Intermediary marker buoys 1. Intermediary marker buoys shall be fixed to passive gear extending more than 5 nautical miles as follows: (a) intermediary marker buoys shall be deployed at distances of not more than 5 nautical miles so that no part of the gear extending 5 nautical miles or more shall be left unmarked; (b) intermediary marker buoys shall have the same characteristics as those of the end marker buoy in the eastern sector except that the flags shall be white. 2. By derogation from paragraph 1, in the Baltic Sea intermediary marker buoys shall be fixed to passive gear extending more than 1 nautical mile. Intermediary marker buoys shall be deployed at distances of not more than 1 nautical mile so that no part of the gear extending 1 nautical mile or more shall be left unmarked. Intermediary marker buoys shall have the same characteristics as those of the end marker buoy in the eastern sector except for the following: (a) the flags shall be white; (b) every fifth intermediary marker buoys shall be fitted with a radar reflector giving an echo at least 2 nautical miles. Article 2 Article 15 of Regulation (EC) No 356/2005 shall be replaced by the following: Article 15 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). (2) OJ L 56, 2.3.2005, p. 8.